DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "geometrically similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "geometrically similar"), thereby rendering the scope of the claim(s) unascertainable.
Regarding claim 11, line 11-12, the limitation of “the flexible part” is indefinite because it is unclear if this limitation refers to one or all of the previously recited “flexible parts”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,449,002 (Wenstad).
1. Wenstad discloses a bending and extending device (device of FIG. 19-21 of Wenstad) comprising an elastic hollow guide unit (outer sheath 32) and a movable part (guide wire portions 280, 282, 284, 286) to be movably inserted into the guide unit (FIG. 15-16; col. 7, lns. 35-59). The movable part is constituted, either partially or entirely, of a plurality of belt-like flexible parts (guide wire portions 280, 282, 284, 286), which extend in the axial direction of the guide unit and are connected at distal ends (at bead 296 in FIG. 16). The movable part causes the plurality of flexible parts to be bent in the direction perpendicular to the axial direction of the guide unit by sliding one of proximal ends of the plurality of flexible parts in the axial direction of the guide unit (hereinafter referred to as a flexible part sliding operation)(FIG. 16; col. 7, lns. 35-59). When, by the flexible part sliding operation, a cross-section in which a contact point (contact point A of annotated FIG. 21) of a second flexible part and the inner surface of the guide unit is present on an extending line extending from a line segment connecting the centroid (centroid B of annotated FIG. 21). of a first flexible part and the axial center (axial center C of annotated FIG. 21) of the guide unit and in which the first flexible part and the second flexible part are directly or indirectly in contact with each other is generated (see annotated FIG. 21; also see col. 6, lns. 9-20 and col. 7-8, lns. 65-12). When the cross-section is divided into two ranges by a predetermined straight line (predetermined straight dotted line of annotated FIG. 21), the centroid of the first flexible part is not positioned in a range in which the contact point of the second flexible part and the inner surface of the guide unit is present (see annotated FIG. 21). The predetermined straight line is a line that passes through the axial center of the guide unit, and that orthogonally crosses the extending line (see annotated FIG. 21).

    PNG
    media_image1.png
    315
    791
    media_image1.png
    Greyscale

2. The movable part is constituted, either partially or entirely, of three or more flexible parts (guide wire portions 280, 282, 284, 286).
3. A combination of the cross-sections of each flexible part is substantially geometrically similar to the internal cross-section of the guide unit (FIG. 24-25; col. 8, lns. 26-35).
4. The internal cross-section of the guide unit has a circular shape (FIG. 21). The movable part is constituted, either partially or entirely, of two flexible parts (see guide wire portions 372, 274 of FIG. 24). The cross-sectional shape of the divided range of each flexible part corresponds to one of semicircular planes obtained by equally dividing the internal cross-section of the guide unit into two planes (FIG. 24; col. 8, lns. 26-32).
6. The internal cross-section of the guide unit has a circular shape (FIG. 21). The movable part is constituted, either partially or entirely, of four flexible parts (FIG. 25; col. 8, lns. 32-40 where “more than three segmented guide wire portions may be provided” at col. 8, lns. 39-40). The cross-sectional shape of the divided range of each flexible part corresponds to one of fan-shaped planes obtained by equally dividing the internal cross-section of the guide unit into four planes (FIG. 25; col. 8, lns. 32-40).
7. Each flexible part has a thin portion at a distal end side (see tapered configuration 162, 164 of FIG. 9 and col. 5, lns. 57-67).
8. The plurality of flexible parts have elasticity greater than that of the guide unit (e.g., “the sheath adds stiffness” at col. 6, lns. 15).
11. Wenstad discloses a method for bending and extending the bending and extending device according to claim 1 (see rejection above). The method includes an insertion step of inserting the movable part into the guide unit so that the movable part extends in the axial direction of the guide unit (col. 7-8, lns. 65-12). The method includes a sliding step of sliding a proximal end of a first flexible part, which is one of the plurality of flexible parts, relative to a proximal end of another flexible part in the axial direction of the guide unit (FIG. 15-16; col. 7, lns. 35-59). The method includes an inverse sliding step of sliding the proximal end of the first flexible part in the direction opposite to the direction upon the bending (col. 7, lns. 35-59). By the sliding step, bending is generated in the movable part at the distal end of the flexible part serving as a node in a direction perpendicular to the axial direction of the guide unit, and the movable part thus bent comes into contact with a part or the entirety of the inner surface of the guide unit, thereby causing the guide unit to be bent in the perpendicular direction (FIG. 21; col. 6, lns. 9-20 and col. 7-8, lns. 65-12). By the inverse sliding step, the movable part thus bent is extended and comes into contact with a part or the entirety of the inner surface of the guide unit, thereby extending the guide unit (col. 7, lns. 35-59).
Claim(s) 1, 3-5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,132,390 (Cookston).
1. Cookston discloses a bending and extending device (device of FIG. 7 of Cookston) comprising an elastic hollow guide unit (instrument 16 which is resilient at col. 10, lns. 8-16) and a movable part (stylet 62) to be movably inserted into the guide unit (FIG. 7-8a; col. 9, lns. 17-21). The movable part is constituted, either partially or entirely, of a plurality of belt-like flexible parts (pull wires 66, 68), which extend in the axial direction of the guide unit and are connected at distal ends (at coupling 70 in FIG. 7). The movable part causes the plurality of flexible parts to be bent in the direction perpendicular to the axial direction of the guide unit by sliding one of proximal ends of the plurality of flexible parts in the axial direction of the guide unit (hereinafter referred to as a flexible part sliding operation)(FIG. 7-8a; col. 9, lns. 17-21). When, by the flexible part sliding operation, a cross-section in which a contact point (contact point A of annotated FIG. 8a) of a second flexible part and the inner surface of the guide unit is present on an extending line extending from a line segment connecting the centroid (centroid B of annotated FIG. 8a). of a first flexible part and the axial center (axial center C of annotated FIG. 8a) of the guide unit and in which the first flexible part and the second flexible part are directly or indirectly in contact with each other is generated (see annotated FIG. 8a; also see col. 9, lns. 4-28 where Cookston teaches the “a predefined degree of clearance between lumen 64 and stylet 62 permits the slight bowing of one wire 66 with respect to the other 68 or vice versa” at col. 9, lns. 25-28 where a contact point is reached at the maximum bending). When the cross-section is divided into two ranges by a predetermined straight line (predetermined straight dotted line of annotated FIG. 8a), the centroid of the first flexible part is not positioned in a range in which the contact point of the second flexible part and the inner surface of the guide unit is present (see annotated FIG. 8a). The predetermined straight line is a line that passes through the axial center of the guide unit, and that orthogonally crosses the extending line (see annotated FIG. 8a).

    PNG
    media_image2.png
    429
    648
    media_image2.png
    Greyscale

3. A combination of the cross-sections of each flexible part is substantially geometrically similar to the internal cross-section of the guide unit (FIG. 8a; col. 9, lns. 4-28).
4. The internal cross-section of the guide unit has a circular shape (FIG. 6). The movable part is constituted, either partially or entirely, of two flexible parts (see strips 52, 54 of FIG. 6). The cross-sectional shape of the divided range of each flexible part corresponds to one of semicircular planes obtained by equally dividing the internal cross-section of the guide unit into two planes (FIG. 6).
5. The internal cross-section of the guide unit has a rectangular shape (FIG. 8a; col. 9, lns. 4-13). The movable part is constituted, either partially or entirely, of two flexible parts wires 66, 68). The cross-sectional shape of the divided range of each flexible part corresponds to one of rectangular planes obtained by equally dividing the internal cross-section of the guide unit into two planes (FIG. 8a; col. 9, lns. 4-28).
11. Cookston discloses a method for bending and extending the bending and extending device according to claim 1 (see rejection above), comprising: an insertion step of inserting the movable part into the guide unit so that the movable part extends in the axial direction of the guide unit (FIG. 3 and 7; col. 7, lns. 35-37). The method includes a sliding step of sliding a proximal end of a first flexible part, which is one of the plurality of flexible parts, relative to a proximal end of another flexible part in the axial direction of the guide unit (FIG. 8a; also see col. 9, lns. 4-28). The method includes an inverse sliding step of sliding the proximal end of the first flexible part in the direction opposite to the direction upon the bending (col. 5, lns. 46-58 and col. 7, lns. 5-7). By the sliding step, bending is generated in the movable part at the distal end of the flexible part serving as a node in a direction perpendicular to the axial direction of the guide unit, and the movable part thus bent comes into contact with a part or the entirety of the inner surface of the guide unit, thereby causing the guide unit to be bent in the perpendicular direction (FIG. 8a; col. 9, lns. 4-28). By the inverse sliding step, the movable part thus bent is extended and comes into contact with a part or the entirety of the inner surface of the guide unit, thereby extending the guide unit.
13. The guide unit has a closed distal end (distal tip 22) and an opened proximal end (FIG. 3 and 7; col. 7, lns. 35-37). The movable part is movably inserted into the guide unit from the proximal end of the guide unit (FIG. 3 and 7; col. 7, lns. 35-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,449,002 (Wenstad), as applied to claim 8 above.
Wenstad discloses the invention substantially as claimed as discussed above and further discloses the plurality of flexible parts have elasticity greater than that of the guide unit (e.g., “the sheath adds stiffness” at col. 6, lns. 15 where the flexible parts are stainless steel at col. 7, lns. 28) but does not disclose the guide unit being stainless steel. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the guide unit of Wenstad to be stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Wenstad would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,449,002 (Wenstad), as applied to claim 1 and 11 above, and further in view of US 5,882,333 (Schaer).
Wenstad discloses the invention substantially as claimed as discussed above but does not disclose the movable part being rotatable. Schaer teaches a device in the same field of endeavor where its movable part (deflection mechanism 16) is rotatable in the circumferential direction of the guide unit (shaft 12)(FIG. 1-2; col. 3, lns. 61-64 and col. 4, lns. 40-52) for the purpose of allowing for the universal deflection of the distal end of the guide unit without rotation of the guide unit (col. 4, lns. 40-52). Schaer further discloses a method including a rotation step of rotating the movable part inserted in the guide unit in the circumferential direction of the guide unit, thereby changing the direction of the movable part, wherein the change in the direction of the movable part by the rotation step changes the direction of the bending generated in the guide unit in the sliding step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable part of Wenstad to be rotatable as taught by Schaer in order to allow for the universal deflection of the distal end of the guide unit without rotation of the guide unit.
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,132,390 (Cookston), as applied to claim 1 and 11 above, and further in view of US 5,882,333 (Schaer).
Wenstad discloses the invention substantially as claimed as discussed above but does not disclose the movable part being rotatable. Schaer teaches a device in the same field of endeavor where its movable part (deflection mechanism 16) is rotatable in the circumferential direction of the guide unit (shaft 12)(FIG. 1-2; col. 3, lns. 61-64 and col. 4, lns. 40-52) for the purpose of allowing for the universal deflection of the distal end of the guide unit without rotation of the guide unit (col. 4, lns. 40-52). Schaer further discloses a method including a rotation step of rotating the movable part inserted in the guide unit in the circumferential direction of the guide unit, thereby changing the direction of the movable part, wherein the change in the direction of the movable part by the rotation step changes the direction of the bending generated in the guide unit in the sliding step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable part of Wenstad to be rotatable as taught by Schaer in order to allow for the universal deflection of the distal end of the guide unit without rotation of the guide unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771